                                                              1   DAVID M. McLAUGHLIN (SBN 131973)
                                                                  SPIROS E FOUSEKIS (SBN 260387)
                                                              2   DANIEL E. GAITAN (SBN 326413)
                                                                  ROPERS, MAJESKI, KOHN & BENTLEY
                                                              3   1001 Marshall Street, Suite 500
                                                                  Redwood City, CA 94063-2052
                                                              4   Telephone:    (650) 364-8200
                                                                  Facsimile:    (650) 780-1701
                                                              5   Email:        david.mclaughlin@rmkb.com
                                                                                spiros.fousekis@rmkb.com
                                                              6                 daniel.gaitan@ropers.com
                                                              7   Attorneys for Defendants
                                                                  HUDSON SKYPORT PLAZA, LLC, a Delaware
                                                              8   limited liability company, HUDSON SKYPORT
                                                                  PLAZA LAND, LLC, a Delaware limited liability
                                                              9   company, HUDSON PACIFIC PROPERTIES, INC.,
Ropers Majeski Kohn & Bentley




                                                                  a Maryland corporation
                                                             10
                                                                  ROBERT KOPELSON (SBN 83523)
                                                             11   LAW OFFICE OF ROBERT B. KOPELSON
                                A Professional Corporation




                                                             12   75 E. Santa Clara Street, Suite 1180
                                                                  San Jose, CA 95113
                                      Redwood City




                                                             13   Telephone: (408) 293-4000
                                                                  Facsimile: (408) 293-8369
                                                             14   Email: kopelaw@hotmail.com
                                                             15   STEVEN L. DERBY (SBN 148372)
                                                             16   ANTHONY E. GOLDSMITH (SBN 125621)
                                                                  CELIA MCGUINNESS (SBN 159420)
                                                             17   DERBY McGUINNESS & GOLDSMITH LLP
                                                                  200 Lakeside Drive, Suite A
                                                             18   Oakland, CA 94612
                                                                  Telephone: (510) 987-8778
                                                             19
                                                                  Facsimile: (510) 359-4419
                                                             20   Email: info@dmglawfirm.com

                                                             21   Attorneys for Plaintiff
                                                                  CRISTINA MENDOZA
                                                             22
                                                                                                  UNITED STATES DISTRICT COURT
                                                             23
                                                                                            NORTHERN DISTRICT OF CALIFORNIA
                                                             24
                                                                                                       SAN JOSE DIVISION
                                                             25

                                                             26
                                                                  CRISTINA MENDOZA,                             CASE NO. 5:17-cv-03579-SVK
                                                             27
                                                                                     Plaintiff,
                                                             28

                                                                  4846-5677-0487.2                                                      5:17-CV-03579-SVK
                                                              1                                                    JOINT STIPULATION TO EXTEND
                                                                   v.                                              DEADLINES TO RESPOND AND REPLY
                                                              2                                                    TO PLAINTIFF’S MOTION TO AMEND
                                                                   CITY OF SAN JOSE, PACIFIC GAS &                 THE COMPLAINT [ECF 76] AND THE
                                                              3    ELECTRIC COMPANY, a California                  HEARING DATE [AND PROPOSED
                                                                   registered domestic stock corporation,          ORDER] AS MODIFIED
                                                              4    HUDSON SKYPORT PLAZA, LLC, a
                                                                   Delaware limited liability company,
                                                              5    HUDON SKYPORT PLAZA LAND,
                                                                   LLC, a Delaware limited liability company,
                                                              6    HUDSON PACIFIC PROPERTIES, INC.,
                                                                   a Maryland corporation, SPIEKER
                                                              7    PROPERTIES LP, a California limited
                                                                   partnership, EOP OPERATING LIMITED
                                                              8    PARTNERSHIP, LP, a Delaware limited
                                                                   partnership, CA – SKYPORT I LIMITED
                                                              9    PARTNERSHIP, a Delaware limited
Ropers Majeski Kohn & Bentley




                                                                   partnership, and DOES 1-100, Inclusive,
                                                             10
                                                                                      Defendant.
                                                             11
                                A Professional Corporation




                                                             12          Plaintiff, CRISTINA MENDOZA (Plaintiff) and Defendants, HUDSON SKYPORT
                                      Redwood City




                                                             13   PLAZA, LLC, a Delaware limited liability company, HUDSON SKYPORT PLAZA LAND,

                                                             14   LLC, a Delaware limited liability company, HUDSON PACIFIC PROPERTIES, INC., a

                                                             15   Maryland corporation (HUDSON Defendants), hereby jointly stipulate and request through their

                                                             16   attorneys of record the following:

                                                             17          WHEREAS, the parties have met and conferred regarding: (1) extending the time for

                                                             18   HUDSON Defendant’s Response and Plaintiff’s Reply to Plaintiff’s Motion to Amend the

                                                             19   Complaint [ECF 76] and (2) extending the hearing date, the parties have reached the following

                                                             20   agreement and hereby STIPULATE as follows.

                                                             21          1. Plaintiff and defendants have been working to reach a version of a First Amended

                                                             22              Complaint to which the parties can stipulate. Plaintiff has sent the HUDSON

                                                             23              Defendants counsel three drafts of the proposed First Amended Complaint. The

                                                             24              Parties desire to continue to meet and confer regarding the form and content of the

                                                             25              First Amended Complaint. The Parties hereby stipulate and respectfully request that

                                                             26              the deadline for HUDSON Defendant’s Response, be extended from March 16, 2020,

                                                             27              to March 23, 2020, and the deadline for Plaintiff’s Reply be extended from March 23,

                                                             28              2020, to March 30, 2020.
                                                                   STIPULATION TO EXTEND DEADLINES AND
                                                                   [PROPOSED] ORDER AS MODIFIED                  -2-                               5:17-CV-03579-SVK
                                                                   4846-5677-0487.2
                                                              1         2. As result of the deadline to Respond and Reply being extended, and the fact that
                                                              2             additional defendants may need to respond to a First Amended Complaint, the parties
                                                              3             stipulate to and hereby respectfully request that the Court also extend the hearing date
                                                              4             from April 7, 2020, to April 14, 2020.
                                                              5   IT IS SO STIPULATED.
                                                              6   Dated: March 16, 2020                              ROPERS, MAJESKI, KOHN & BENTLEY
                                                              7

                                                              8                                                      By: /s/ David M. McLaughlin
                                                                                                                        DAVID M. McLAUGHLIN
                                                              9                                                         SPIROS E FOUSEKIS
Ropers Majeski Kohn & Bentley




                                                                                                                        DANIEL E. GAITAN
                                                             10                                                         Attorneys for Defendants
                                                                                                                        HUDSON SKYPORT PLAZA, LLC, a
                                                             11                                                         Delaware limited liability company,
                                A Professional Corporation




                                                                                                                        HUDSON SKYPORT PLAZA LAND,
                                                             12                                                         LLC, a Delaware limited liability company,
                                      Redwood City




                                                                                                                        HUDSON PACIFIC PROPERTIES, INC.,
                                                             13                                                         a Maryland corporation
                                                             14
                                                                  Dated: March 16, 2020                              DERBY, McGUINNESS & GOLDSMITH,
                                                             15                                                      LLP
                                                             16

                                                             17                                                      By: /s/ Anthony Goldsmith
                                                                                                                        ANTHONY GOLDSMITH
                                                             18                                                         Attorneys for Plaintiff
                                                                                                                        CRISTINA MENDOZA
                                                             19
                                                                  Dated: March 16, 2020                              LAW OFFICE OF ROBERT B. KOPELSON
                                                             20

                                                             21
                                                                                                                     By:
                                                             22
                                                                                                                           ROBERT B. KOPELSON
                                                             23                                                            Attorney for Plaintiff
                                                                                                                           CRISTINA MENDOZA
                                                             24

                                                             25

                                                             26

                                                             27

                                                             28
                                                                  STIPULATION TO EXTEND DEADLINES AND
                                                                  [PROPOSED] ORDER AS MODIFIED                  -3-                                 5:17-CV-03579-SVK
                                                                  4846-5677-0487.2
                                       stipulate to and hereby respectfully request that the Court also extend the hearing date

                   2                   from April 7, 2020, to April 14, 2020.

                   3   IT IS SO STIPULATED.
                   4   Dated: March 16, 2020                                     ROPERS, MAJESKI, KOHN & BENTLEY
                   5

                   6                                                            By:______________
                                                                                   DAVID M. McLAUGHLIN
                   7                                                               SPIROS E FOUSEKIS
                                                                                   DANIEL E. GAITAN
                   8                                                               Attorneys for Defendants
                                                                                   HUDSON SKYPORT PLAZA, LLC, a
                   9                                                               Delaware limited liability company,
QJ
                                                                                   HUDSON SKYPORT PLAZA LAND,
.....             10                                                               LLC, a Delaware limited liability company,
C
QJ
                                                                                   HUDSON PACIFIC PROPERTIES, INC.,
co                11                                                               a Maryland corporation
�       .�
C       L
                  12
..c g_ �
0 0 u
             "         Dated: March 16, 2020                                    DERBY, McGUINNESS & GOLDSMITH,
� -'-' 0
             0
                  13                                                            LLP
·-      �
�
V')
        0
        ·-
        �
             "
             ;:

             Q)   14
QJ      <l) a::
·-0

�:
(1j


                  15
        L



                                                                                By:-------- ---                            --
V'l
                                                                                   ANTHONY GOLDSMITH
I...
QJ                16                                                               Attorneys for Plaintiff
0.
0                                                                                  CRISTINA MENDOZA
ex:               17
                       Dated: March 16, 2020                                    LAW OFFICE OF ROBERT B. KOPELSON
                  18

                  19

                  20                                                            By     Rt�-�
                                                                                     ROBERT B. KOPSON
                                                                                     Attorney for Plaintiff
                  21
                                                                                     CRISTINA MENDOZA
                  22

                  23
                  24
                  25
                  26

                  27
                  28
                       STIPLILATION TO EXTEND DEADLINES /\ND
                       [PROPOSED] ORDER AS MODIFIED                       -3 -                                5: l 7-CV-03579-SVK
                       4846-5677-0487. I
                                                              1                                          [PROPOSED] ORDER
                                                              2          For GOOD CAUSE shown and for the reasons set forth above, the below deadlines are
                                                              3   amended as follows:
                                                              4    Last day for Hudson Defendant’s Response to ECF 76: March 23, 2020; Last day for

                                                              5    Plaintiff’s Reply to ECF 76: March 30, 2020; and Hearing date extended to: April 14,

                                                              6    2020. The Court will determine if a hearing is needed once briefing has concluded.

                                                              7    PURSUANT TO STIPULATION, IT IS SO ORDERED.

                                                              8
                                                                  Dated: March 16, 2020
                                                              9                                                Hon. Susan van Keulen
Ropers Majeski Kohn & Bentley




                                                                                                               UNITED STATES MAGISTRATE JUDGE
                                                             10

                                                             11                                          FILER’S ATTESTATION
                                A Professional Corporation




                                                             12
                                      Redwood City




                                                                         Pursuant to Civil Local Rule 5-1, I hereby attest that I, David M. McLaughlin, an attorney
                                                             13
                                                                  with Ropers, Majeski, Kohn & Bentley, received the concurrences of counsel in the filing of this
                                                             14
                                                                  document.
                                                             15
                                                                   Dated: March 16, 2020                            ROPERS, MAJESKI, KOHN & BENTLEY
                                                             16

                                                             17
                                                                                                                    By: /s/ David M. McLaughlin
                                                             18                                                        DAVID M. McLAUGHLIN
                                                                                                                       SPIROS E FOUSEKIS
                                                             19                                                        DANIEL E. GAITAN
                                                                                                                       Attorneys for Defendants
                                                             20                                                        HUDSON SKYPORT PLAZA, LLC, a
                                                                                                                       Delaware limited liability company,
                                                             21                                                        HUDSON SKYPORT PLAZA LAND,
                                                                                                                       LLC, a Delaware limited liability company,
                                                             22                                                        HUDSON PACIFIC PROPERTIES, INC.,
                                                                                                                       a Maryland corporation
                                                             23

                                                             24

                                                             25

                                                             26

                                                             27

                                                             28
                                                                   STIPULATION TO EXTEND DEADLINES AND
                                                                   [PROPOSED] ORDER AS MODIFIED                  -4-                              5:17-CV-03579-SVK
                                                                   4846-5677-0487.2
